Citation Nr: 1221012	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-45 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected herpes simplex, type 2.  

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a kidney disorder, to include as secondary to service-connected hypertension.  

3.  Entitlement to an initial evaluation in excess of 20 percent for service-connected urethritis.  

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected pancreatitis.  

5.  Entitlement to an initial compensable evaluation for service-connected epididymitis.  

6.  Entitlement to a total rating for compensation purposes based upon individual unemployability.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issues of entitlement to service connection for a kidney disorder, to include as secondary to service-connected hypertension; entitlement to an evaluation in excess of 30 percent for service-connected herpes simplex, type II; entitlement to an initial evaluation in excess of 20 percent for service-connected urethritis; entitlement to an initial evaluation in excess of 10 percent for service-connected pancreatitis; entitlement to an initial compensable evaluation for service-connected epididymitis; and entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) are remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's service-connected herpes simplex, type 2, is manifested by a daily regimen of oral prescription medication taken as suppressive therapy, to include over the course of the last 12 months.  


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, but no more, for service-connected herpes simplex, type 2, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7815 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's March 2009 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the March 2009 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, this letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his 

employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for the purposes of evaluating the disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiner took into account the Veteran's statements and relevant treatment records, which allowed for a fully informed evaluations of the claimed disability.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify 

the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Historically, the Veteran served on active duty from June 1971 to July 1973.  In February 1997, the Veteran submitted a claim of entitlement to service connection for herpes simplex, type 2.  This claim was denied by the RO in a July 1997 rating decision.  The Veteran expressed disagreement with that decision and perfected an appeal to the Board.  In a January 1999 decision, the Board granted the Veteran's claim of entitlement to service connection for herpes simplex, type 2.  In a February 1999 rating decision, the RO effectuated this award, and a noncompensable evaluation was assigned, effective May 31, 1996.  In March 1999, the Veteran expressed disagreement with the assigned initial evaluation and perfected an appeal to the Board.  In February 2001, the Board remanded the Veteran's claim for an initial compensable evaluation for service-connected herpes simplex, type 2, for further evidentiary development.  In a concurrent October 2002 rating decision and supplemental statement of the case, the RO partially granted the Veteran's claim for an initial compensable evaluation for service-connected herpes simplex, type 2; a 10 percent initial evaluation was assigned, effective January 24, 2002.  The Veteran's claim for an increased initial evaluation was returned to the Board, and, in a June 2003 decision, the Board concluded that a further increased evaluation was not warranted.  The Veteran did not appeal the Board's June 2003 decision.  

In July 2003, the Veteran filed a claim for an increased evaluation for service-connected herpes simplex, type 2.  That claim was denied by the RO in January 2005 and April 2005 rating decisions.  The Veteran expressed disagreement with these decisions and perfected an appeal to the Board.  In January 2008, the 

Board remanded the Veteran's increased rating claim for further evidentiary development.  After the requested development was completed, the Veteran's increased evaluation claim for service-connected herpes simplex, type 2, was returned to the Board.  In a September 2008 decision, the Board concluded that a 30 percent evaluation for service-connected herpes simplex, type 2, was warranted.  

After the Veteran received notice of the Board's September 2008 decision, he filed a claim seeking an evaluation in excess of 30 percent for service-connected herpes simplex, type 2, in October 2008.  

In a November 2008 rating decision, the RO did not address the Veteran's October 2008 claim for an increased evaluation, but rather, effectuated the Board's partial grant of the Veteran's increased evaluation claim; a 30 percent evaluation for service-connected herpes simplex, type 2, was assigned, effective September 22, 2004.  

In January 2009, the Veteran expressed disagreement with the effective date for the 30 percent evaluation for service-connected herpes simplex, type 2, which was assigned by the RO in the November 2008 rating decision.  

In a June 2009 rating decision, the RO denied the Veteran's October 2008 claim for an evaluation in excess of 30 percent for service-connected herpes simplex, type 2.  In July 2009, the Veteran expressed disagreement with the June 2009 rating decision and perfected an appeal to the Board.  

In an August 2009 decision review officer decision, the RO determined that the November 2008 rating decision contained clear and unmistakable error, and the 30 percent evaluation for service-connected herpes simplex, type 2, was made effective from July 18, 2003.  

There is no diagnostic code specifically applicable to evaluating herpes simplex, type 2.  When an unlisted condition is encountered it is permissible to rate that condition under a closely related disease or injury in which not only the functions 

affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2011).  The Veteran's service-connected herpes simplex, type 2, is evaluated under the hyphenated Diagnostic Codes 7899-7815, concerning the evaluation of disorders involving the skin.  38 C.F.R. § 4.118 (2011).  Hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2011).  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id. 

Under Diagnostic Code 7815, a bullous disorder, covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period warrants a 30 percent disability rating.  A bullous disorder covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  Otherwise, the bullous disorder is rated based on disfigurement of the head, face, or neck or scars, depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7815.  

The criteria for evaluating the scars, under 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7805, were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after that date.  38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2011).  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The amendment allows for a Veteran to request a review of a disfigurement or scar disability under the revised 

criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.

The April 2009 VA examination report reflects the Veteran's statements that his service-connected disability manifests in an outbreak "maybe twice a year" and that each outbreak lasted for three to six weeks.  However, the medical evidence of record fail to reflect that the Veteran has had an outbreak of herpes simplex, type 2, during the pendency of the appeal.  Nonetheless, the Veteran's VA treatment records and the April 2009 VA examination report reflect that the Veteran was prescribed Acyclovir and Valacyclovir for daily use as suppressive therapy for his service-connected herpes simplex, type 2.  Based on the governing regulations, this would qualify as "constant or near-constant systemic therapy."  The April 2009 VA examiner does not comment on what percentage of the Veteran's body is affected during an outbreak.  However, the pertinent regulations do not require a certain percentage of exposed areas to be affected when daily systemic, suppressive therapy is required.  Id.  

In light of above, the maximum evaluation for the Veteran's service-connected herpes simplex, type 2, of 60 percent is warranted under Diagnostic Code 7815.  

The Board has considered whether a higher evaluation for the Veteran's service-connected herpes simplex, type 2, may be assigned.  As 60 percent is the maximum evaluation under Diagnostic Code 7815, other pertinent diagnostic codes must be considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Former Diagnostic Code 7800, pertaining to of the head, face, or neck, provides a maximum 80 percent evaluation when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  However, since there is no indication that the Veteran's service-connected herpes simplex, type 2, affects his head, face or neck, this diagnostic code is not for application.  

Under Diagnostic Code 7818, pertaining to malignant skin neoplasms specifically states that if treatment is confined to the skin, the provisions for a 100 percent evaluation do not apply.  38 C.F.R. § 4.118, Diagnostic Code 7818 (2011).  In the present case, there is no indication that the Veteran's service-connected herpes simplex, type 2, manifests in any skin malignancy or a disorder requiring treatment not confined to the skin.  Accordingly, Diagnostic Code 7818 is not for application.  

Under Diagnostic Code 7817, pertaining to exfoliative dermatitis, a 100 percent evaluation is warranted for exfoliative dermatitis where there is generalized involvement of the skin, plus systemic manifestations, and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, psoralen with long-wave ultraviolet-A light or ultraviolet-B light or electron beam therapy required during the past 12- month period.  38 C.F.R. § 4.118, Diagnostic Code 7817 (2011).  While the Veteran's service-connected herpes simplex, type 2, manifests in skin involvement and daily systemic therapy, there is no evidence of systemic manifestations.  To the contrary, the April 2009 VA examiner stated that the Veteran was "well-nourished" with no signs of vitamin deficiency or malnutrition.  As such, Diagnostic Code 7817 is not for application.  

Accordingly, an evaluation of 60 percent, but no more, for the Veteran's service-connected herpes simplex, type 2, is for assignment.  As discussed above, other pertinent diagnostic codes have been considered, but an evaluation in excess of 60 percent is not warranted.  This is true throughout the pendency of the appeal.  Hart, 21 Vet. App. at 510.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that the "[S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the [S]chedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating inadequate.  The Veteran's service-connected herpes simplex, type 2, was evaluated as a skin disability pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7899 - 7815, the criteria of which is found by the Board to most closely contemplate the level of occupational and social impairment caused by this disability.  Id.  As demonstrated by the evidence of record, the Veteran's service-connected herpes simplex, type 2, is manifested by intermittent outbreaks and daily intake of systemic medications.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's disability picture is adequately represented by the 60 percent evaluation assigned herein.  An evaluation in excess of 60 percent is provided under alternative Diagnostic Codes, but the evidence demonstrates that those manifestations are not present in this case.  Accordingly, the schedular evaluation of 60 percent assigned herein is adequate and no referral is required.  See 38 C.F.R. § 4.118, Diagnostic Code 7815 (2011); see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Finally, in reaching the decision that a rating in excess of the 60 percent evaluation assigned herein is not warranted, the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against a rating in excess of 60 percent and therefore, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

An evaluation of 60 percent, but no more, for service-connected herpes simplex, type 2, is granted, subject to the applicable regulations concerning the payment of monetary benefits.  


REMAND

VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The information necessary to reopen the claim includes both a statement as to what evidence was lacking at the time of the last final decision, such that adjudication resulted in a denial, and a statement as to what information would allow the claim to be successfully reopened.

Correspondence from the RO to the Veteran, dated in January 2010, fails to identify the basis for the Veteran's prior denial of service connection for a kidney disorder.  Accordingly, the RO must issue a corrective notice to the Veteran concerning the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a kidney disorder, to include as secondary to service-connected hypertension.

In a February 2009 rating decision, the RO established service connection for urethritis, pancreatitis, and epididymitis; evaluations of 20 percent, 10 percent, and zero percent were assigned, respectively, and all awards were effective February 4, 2008.  A VA Form 119 (Report of Contact) dated in January 2010 reflects that the Veteran expressed disagreement with the assigned evaluations for each of these 

service-connected disabilities.  In March 2010, the Veteran filed another notice of disagreement with the assigned evaluations for his service-connected urethritis, pancreatitis and epididymitis.  In a March 2010 letter, the RO informed the Veteran that his March 2010 notice of disagreement was untimely, and thus, ineffective as a notice of disagreement with the February 2009 rating decision.  Rather, the RO accepted the Veteran's March 2010 statement as new claims for increased evaluations for these service-connected disabilities.  

The Board concludes that the January 2010 Report of Contact is an effective and timely notice of disagreement with the February 2009 rating decision.  See 38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.501 (2011).  

Consequently, the Board must remand this issue for the RO to issue a statement of the case addressing the issues of entitlement to increased evaluations for service-connected urethritis, pancreatitis and epididymitis, and to give the Veteran an opportunity to perfect an appeal of this issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board finds the issues remanded may affect the outcome of the Veteran's TDIU claim, and thus, these issue are intertwined.  See 38 C.F.R. § 19.31 (2011); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the issue of TDIU must be remanded for RO consideration of these intertwined issues, before the Board reaches a final determination on the issue of TDIU. 

The Board also finds that additional development is required in order to make a determination on the issue of TDIU.  Specifically, while the RO afforded the Veteran several VA examinations in April 2009 to obtain opinions regarding his TDIU claim, the Board finds that the rendered opinions are inadequate as they fail to properly address the issue of whether the Veteran's service-connected 

disabilities, alone or in concert, render him unable to secure or follow a substantially gainful employment.  

As such, after the development above is completed, the Veteran should be afforded an appropriate VA examination to determine whether the Veteran is unable to secure or follow a substantially gainful employment due to any of his service-connected disabilities, acting alone or in concert, as per 38 C.F.R. § 4.16 (2011).  

Accordingly, the case is remanded for the following action:

1.  The RO must issue a notice letter providing the Veteran and his representative with a statement which sets forth the elements of service connection for which the evidence was found insufficient in the that decision, describes what evidence would allow him to reopen his claim for entitlement to service connection for a kidney disorder, to include as secondary to service-connected hypertension, and describes what evidence would be necessary to substantiate the elements required to establish service connection if the claim were to be reopened.  

2.  The RO must then issue a statement of the case and notification of the Veteran's appellate rights on the issues of entitlement to an initial evaluation in excess of 20 percent for service-connected urethritis, entitlement to an initial evaluation in excess of 10 percent for service-connected pancreatitis and entitlement to a compensable initial evaluation for service-connected epididymitis.  See 38 C.F.R. §§ 19.29, 19.30 (2011).  The Veteran is reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  

38 C.F.R. § 20.202 (2011).  If the Veteran perfects the appeal as to these issues, they must be returned to the Board for appellate review.

3.  Thereafter, the RO must afford the Veteran an appropriate VA examination to determine the effect of his service-connected disabilities on his ability to obtain employment.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the evidence of record, and with consideration of the Veteran's statements , the examiner must provide an opinion as to whether the Veteran's service-connected disabilities standing alone or in concert with each other, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The opinion provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered 

due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


